DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al.  (US Patent Application Publication No. 2013/0106684) in view of Agnew et al. (US Patent Application Publication No. 2015/0067811).
 Regarding claims 1 and 20, Weast discloses a wearable device, comprising [see paras 0007; a wearable device that in one exemplary embodiment is an athletic performance monitoring and tracking device having an electronic data storage type device]: at least one processing core; at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processing core, cause the wearable device to [see paras 0203 and figures 43-45; a wearable activity detection and tracking device. The device include a variety of components including a main controller or host processor configured to execute instructions and control other components of the device with the instructions. The device include memory for storage of data and instructions including volatile and non-volatile memory such as random access memory (RAM) 4303, read-only memory (ROM) 4305 and storage]: receive one or more recipes being indicative of input elements for the computer program code, the input elements comprising [see paras 0209; the device may enter a setup mode, allowing the user to configure various aspects of the device through a program executing on the computer to which the device is connected. The setup program on the computer automatically be installed on and launched by the computer upon connection of the device]  at least - one or more triggering events [see paras 0305; triggering event may include a user selecting a button on the wearable device to start the goal time period, detection of sustained activity for greater than a specified amount of time (e.g., 5 minutes, 30 seconds, 1 minute, 1 hour, 30 minutes, 10 minutes, etc.)]; and in response to detecting the triggering event, provide the one or more content elements corresponding to the detected triggering event for display on a display of the wearable device according to a display template corresponding to the detected triggering event [see paras  0290, 0292, 0343; menu  displayed upon receiving a user interaction different from a user interaction configured to trigger a general mode selection menu. The user may be presented with options such as synchronization (e.g., with a wearable activity tracking device), view notifications, settings and share. The current active interface, information display or mode of the application and activation of the mobile communication device display activating the activity tracking and monitoring activity, viewing a particular interface in the application and the like and/or combinations trigger updating]; however, Weast fails to explicitly teach a display of the wearable device according to a display template corresponding to the detected triggering event.
Agnew discloses a display of the wearable device according to a display template corresponding to the detected triggering event [see paras 0083; 0087, 0088; action templates  used to identify motions or actions that a user may perform while performing the determined type of activity. An action may correspond to a group of one or more events, such as detecting that a user has taken a step to the right followed by a step to the left or detecting that a user has jumped while flicking his or her wrist. Accordingly, different sets of one or more action defined for different types of activities. A first set of action templates defined for basketball include dribbling, shooting a basketball, boxing out, performing a slam dunk, sprinting and the like. A second set of action templates defined for soccer may include kicking a ball to make a shot, dribbling, stealing, heading the ball and a variety of other defined as desired to identify particular types of activities, actions or movements within types of activities]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Weast and Agnew before the affective filing date of the claimed invention to modify, the wearable device to indicate a level of activity of the user system of Weast to include allow users to search for users and locations of sporting activities, as taught by Agnew. One would have been motivated to make such a combination in order to include an activity tracking application that  executes on a mobile device or stationary device different from a wearable activity tracking device. The tracking application used to record activity data, track goals, track milestones and other achievements]. 
Regarding claim 2, Weast discloses wherein the one or more triggering events are based on one or more of, or based on a quantity derived from one or more of: clock time;  measured time; measured distance; location; altitude; heart rate; speed; pace; detected motion; temperature; input from an external device; user input [see paras 0218; 0235; a measure of athletic activity display), a time of day display, a calories display, a steps display and  the wearable device assembly may automatically define a user's goal by increasing the amount of distance run, calories burned, weight lifted, heart rate reached, time performing athletic activity.]
Regarding claim 3, Agnew discloses wherein the one or more triggering events are based on an input from an external device, and wherein the wearable device is configured to be in communication connection with the external device, and the wearable device is further  caused to receive an input from the external device via the communication connection [see paras 0066, 0074; sensors communicate directly with the network, with other devices worn by the user (e.g., a watch, arm band device, etc.), with sensors or devices worn by a second user, an external device, etc. In an example, a sensor in a left shoe may communicate with a sensor in a right shoe. Also, one shoe may include multiple sensors that communicate with one another and/or with a processor of the shoe; and detect the triggering event corresponding to the one or more triggering events based on the received input from the external device or based on a quantity derived using at least the input from the external device [see paras 0079 and figure 3B; Computer receive input from a user about a type of activity session (e.g., cross training, basketball, running, etc.) the user desires to perform. Instead or additionally, computer detect a type of activity the user is performing or receive information from another source about the type of activity being performed].
Regarding claim 4, Weast discloses wherein the wearable device is caused to start measurement of a workout session, and detection of the triggering event is performed during the workout session [see paras 0305, 0307; The goal may then be set for the goal time period. The goal time period start immediately or start at a future time (e.g., the next day, a time selected by the user, upon detecting a triggering event and the like). A triggering event may include a user selecting a button on the wearable device to start the goal time period, detection of sustained activity for greater than a specified amount of time (e.g., 5 minutes, 30 seconds, 1 minute, 1 hour, 30 minutes, 10 minutes, etc.)].
Regarding claim 5, Weast discloses wherein the one or more recipes are received from a cloud application programming interface and stored into the at least one memory of the wearable device [see paras 0277-0279 and figures 73A-75].
Regarding claim 6, Agnew discloses claim, wherein the input elements for the computer  program code further comprise one or more actions to be performed by the wearable device in response to detecting the triggering event [see paras 0079, 0080, 0097 and figures 3B]. 
Regarding claim 7, Weast discloses wherein the input elements for the computer program code further comprise one or more actions to be performed by the wearable device in response to detecting the triggering event and wherein the action comprises virtually pushing a lap button in response to detecting the triggering event [see paras 0371, 0373 and figures 124A-124C; an interface with multiple activity types indicated. The detected/recorded activity is divided into contributing activity type. For example, each of a biking, walking and running activity type is displayed along with a corresponding amount of activity of that activity type performed. Graph display an amount of activity by type versus time. The amount of activity corresponding to each of the activity types may be distinguished in various manners including using different colors, patterns, shapes, sizes, transparencies, color or grayscale gradients].
 Regarding claim 8, Weast discloses wherein the input elements for the computer program code further comprise one or more actions to be performed by the wearable device in response to detecting the triggering event, and wherein the action comprises activating an alarm in response to detecting the triggering event [see paras 0207].
Regarding claim 9, Weast discloses wherein the input elements for the computer program code further comprise one or more actions to be performed by the wearable device in response to detecting the triggering event and wherein the action comprises storing data  of a current state of the wearable device into the at least one memory of the wearable device [see figures 43, 44].
Regarding claim 10, Weast discloses a method comprising receiving, by a wearable device, one or more recipes being indicative of input elements for a computer program code stored in at least one memory of the wearable device [see paras 0007; a wearable device that in one is an athletic performance monitoring and tracking device having an electronic data storage type device]: at least one memory of the wearable device, the input elements for the computer program code comprising [see paras 0203 and figures 43-45; a wearable activity detection and tracking device. The device include a variety of components including a main controller or host processor configured to execute instructions and control other components of the device with the instructions. The device include memory for storage of data and instructions including volatile and non-volatile memory such as random access memory (RAM) 4303, read-only memory (ROM) 4305 and storage]: receive one or more recipes being indicative of input elements for the computer program code, the input elements comprising [see paras 0209; the device may enter a setup mode, allowing the user to configure various aspects of the device through a program executing on the computer to which the device is connected. The setup program on the computer automatically be installed on and launched by the computer upon connection of the device]  at least - one or more triggering events [see paras 0305; triggering event may include a user selecting a button on the wearable device to start the goal time period, detection of sustained activity for greater than a specified amount of time (e.g., 5 minutes, 30 seconds, 1 minute, 1 hour, 30 minutes, 10 minutes, etc.)]; and in response to detecting the triggering event, provide the one or more content elements corresponding to the detected triggering event for display on a display of the wearable device according to a display template corresponding to the detected triggering event [see paras  0290, 0292, 0343; menu  displayed upon receiving a user interaction different from a user interaction configured to trigger a general mode selection menu. The user may be presented with options such as synchronization (e.g., with a wearable activity tracking device), view notifications, settings and share. The current active interface, information display or mode of the application and activation of the mobile communication device display activating the activity tracking and monitoring activity, viewing a particular interface in the application and the like and/or combinations trigger updating]; however, Weast fails to explicitly teach a display of the wearable device according to a display template corresponding to the detected triggering event.
Agnew discloses a display of the wearable device according to a display template corresponding to the detected triggering event [see paras 0083; 0087, 0088; action templates  used to identify motions or actions that a user may perform while performing the determined type of activity. An action may correspond to a group of one or more events, such as detecting that a user has taken a step to the right followed by a step to the left or detecting that a user has jumped while flicking his or her wrist. Accordingly, different sets of one or more action defined for different types of activities. A first set of action templates defined for basketball include dribbling, shooting a basketball, boxing out, performing a slam dunk, sprinting and the like. A second set of action templates defined for soccer may include kicking a ball to make a shot, dribbling, stealing, heading the ball and a variety of other defined as desired to identify particular types of activities, actions or movements within types of activities]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Weast and Agnew before the affective filing date of the claimed invention to modify, the wearable device to indicate a level of activity of the user system of Weast to include allow users to search for users and locations of sporting activities, as taught by Agnew. One would have been motivated to make such a combination in order to include an activity tracking application that  executes on a mobile device or stationary device different from a wearable activity tracking device. The tracking application used to record activity data, track goals, track milestones and other achievements]. 
Regarding claim 11, Weast discloses wherein the one or more triggering events are based on one or more of, or based on a quantity derived from one or more of: clock time;  measured time; measured distance; location; altitude; heart rate; speed; pace; detected motion; temperature; input from an external device; user input [see paras 0218; 0235; a measure of athletic activity display), a time of day display, a calories display, a steps display and  the wearable device assembly may automatically define a user's goal by increasing the amount of distance run, calories burned, weight lifted, heart rate reached, time performing athletic activity.]
Regarding claim 12, Agnew discloses wherein the one or more triggering events are based on an input from an external device, and wherein the wearable device is configured to be in communication connection with the external device, and the wearable device is further  caused to receive an input from the external device via the communication connection [see paras 0066, 0074; sensors communicate directly with the network, with other devices worn by the user (e.g., a watch, arm band device, etc.), with sensors or devices worn by a second user, an external device, etc. A sensor in a left shoe may communicate with a sensor in a right shoe. Also, one shoe may include multiple sensors that communicate with one another and/or with a processor of the shoe; and detect the triggering event corresponding to the one or more triggering events based on the received input from the external device or based on a quantity derived using at least the input from the external device [see paras 0079 and figure 3B; Computer receive input from a user about a type of activity session (e.g., cross training, basketball, running, etc.) the user desires to perform. Instead or additionally, computer detect a type of activity the user is performing or receive information from another source about the type of activity being performed].
Regarding claim 13, Weast discloses wherein the wearable device is caused to start measurement of a workout session, and detection of the triggering event is performed during the workout session [see paras 0305, 0307; The goal may then be set for the goal time period. The goal time period start immediately or start at a future time (e.g., the next day, a time selected by the user, upon detecting a triggering event and the like). A triggering event may include a user selecting a button on the wearable device to start the goal time period, detection of sustained activity for greater than a specified amount of time (e.g., 5 minutes, 30 seconds, 1 minute, 1 hour, 30 minutes, 10 minutes, etc.)].
Regarding claim 14, Weast discloses wherein the one or more recipes are received from a cloud application programming interface and stored into the at least one memory of the wearable device [see paras 0277-0279 and figures 73A-75].
Regarding claim 15, Agnew discloses claim, wherein the input elements for the computer  program code further comprise one or more actions to be performed by the wearable device in response to detecting the triggering event [see paras 0079, 0080, 0097 and figures 3B]. 
Regarding claim 16, Weast discloses wherein the input elements for the computer program code further comprise one or more actions to be performed by the wearable device in response to detecting the triggering event and wherein the action comprises virtually pushing a lap button in response to detecting the triggering event [see paras 0371, 0373 and figures 124A-124C; an interface with multiple activity types indicated. The detected/recorded activity is divided into contributing activity type. For example, each of a biking, walking and running activity type is displayed along with a corresponding amount of activity of that activity type performed. Graph display an amount of activity by type versus time. The amount of activity corresponding to each of the activity types may be distinguished in various manners including using different colors, patterns, shapes, sizes, transparencies, color or grayscale gradients].
 Regarding claim 17, Weast discloses wherein the input elements for the computer program code further comprise one or more actions to be performed by the wearable device in response to detecting the triggering event, and wherein the action comprises activating an alarm in response to detecting the triggering event [see paras 0207].
Regarding claim 18, Weast discloses wherein the input elements for the computer program code further comprise one or more actions to be performed by the wearable device in response to detecting the triggering event and wherein the action comprises storing data of a current state of the wearable device into the at least one memory of the wearable device [see figures 43, 44].
Regarding claims 19 and 21, Agnew discloses wherein the recipe does not include executable instructions written in a programming or scripting language [see abstract and figures 1A-1B].
Regarding claim 20 is an independent claim and relates to a non-transitory computer readable medium comprising program instructions that, when executed by at least one processor, cause a wearable device a method, the method comprising:  Since the features of claim 20 are substantially the same as those of claim 1 except for the category of invention, the same reasoning as in claim 1 applies to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Wilson et al. (US 2022/0157184) discloses a method of providing exercise-based watch faces and complications comprises: at an electronic device with a display: displaying a user interface screen on the display, the user interface screen including: a user interface object indicating a time of day; and an affordance representing a workout application, wherein the affordance is displayed as a complication associated with the user interface object; detecting a user input corresponding to a selection of the affordance; and in response to detecting the user input: beginning a workout routine.
	Williams et al. (US Patent No. 11,317,833) relates to user interfaces and more specifically to techniques for displaying user interfaces associated with physical activities. Exemplary user interfaces related to activity competitions are described. Exemplary user interfaces related to a friends list for activity sharing are described. Exemplary user interfaces associated with alerts presented to a user in response to automatically determining a boundary of a workout are described.
	Weast et at al. (US Patent Publication Application No. 2013/0110264) relates generally to a wearable device assembly. More particularly, aspects relate to a wearable athletic information device having illuminating features indicating a level of activity.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171